DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-13, in the reply filed on 04/21/21 is acknowledged.  The traversal is on the ground(s) that “the claims identified in the Office Action as being Groups I and II are clearly related. MPEP Section 803 states that if "the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions." Applicant submits that the search and examination of the entire application (Groups I and II) can be made without serious burden. Additionally, restriction requirements are not mandatory under 35 U.S.C. 121”.  This is not found persuasive because the method as claimed group II requires further consideration, for an example, the limitations “...the first angle comprises 0 < 0 < 360/2n..." claims 16, and the limitation “....the radial distance is ...determined at least partially based on the radial distance...” -claim 17, and the limitation “...the radial distance is determined such that the radial distance is less than the thickness of the center section...”-claim 18 would require further consideration, and it appears that it is necessary to search for the permanent magnet machine in a manner that is not likely to result in finding art pertinent to the method of manufacturing for reducing cogging torque of the machine (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search).
a product with a rotor having a coil wound around a rotor core would be inoperable because the one of the coils and the rotor have to stationary for flux to pass between as the other rotates. Furthermore, if the method claim of Group II included the forming step described in the Office Action, then Groups I and II would include identical steps and the product of Group I would not be made by a materially different process as that described by Group II.”  This is not found persuasive because a product with a rotor having a coil wound around a rotor core would be able to operate such as teaching of Sullivan (US 2015/0311756 A1) in  para. [0047], or teaching of Hao et al. (US 2008/0061724 A1) in para. [0003].  Furthermore, the product of claim group I with the features of the rotor rotatable about a central machine axis and comprising a plurality of permanent magnet openings and a plurality of permanent magnets disposed therein can be made by a materially different process as indicated in the method claim group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2-4 and 12-13 are objected to because of the following informalities:  
Regarding claim 2, “the axial centerline” should be change to –the axial center line –.
Regarding claims 3-4 and 12-13, “said first section” on line 2 lacks explicit antecedent basis but it does not render the claims indefinite. The claims should be amended to recite “said first end” instead of “said first section”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “said first surface” on line 3 is indefinite because it is unclear which first surface is mentioned.  Claim 2 recited “said first surface of said first end”, “said first surface of said center section”, and claim 1 recited “said first surface” of stator tooth tip.  In figure 4, it is showed that the distance between the first surface of the first end and the axial center line increases, so that for examination purpose it is understood at “said first surface of said first end”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baba et al. (US 2010/0119390 A1).
Regarding claim 1, Baba teaches an interior permanent magnet machine (fig 1) comprising:
a rotor (9) rotatable about a central machine axis and comprising a plurality of permanent magnet openings (11) and a plurality of permanent magnets (8) disposed therein; and
a stator (5) disposed coaxially with said rotor (9) and separated from said rotor (9) by a circumferential air gap (10), said stator comprising:

    PNG
    media_image1.png
    698
    707
    media_image1.png
    Greyscale

an outer ring (1) concentric about an axial center line (a center C of shaft 6, see annotation fig. 1 below) of the electric machine; and
a plurality of stator teeth (3) extending radially inward from said outer ring (1) toward the axial center line (C), each of said plurality of stator teeth (3) comprising a stator tooth tip (3a) having a first surface (a surface having width A), said stator tooth tip (3a) comprising a first end (12a), a second end (12b), and a center section (section having width B) therebetween, said first end (12a) and said second end (12b) taper away from the axial center line (C ) such that a distance between said first surface and the axial center line is greater at said first end and said second end than at said center section (para [0026] teaches that “[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10”, so that the distance between the first surface and the axial center line is greater at the first end and said second end than at said center section), 

    PNG
    media_image2.png
    596
    805
    media_image2.png
    Greyscale

said first surface configured such that an amplitude of a native cogging torque fundamental is reduced (fig 3 showed the first surface shape No. 1, 3 and 6 having an effect on reducing an amplitude of a native cogging torque fundamental and harmonic back EMF, para [0039]), a higher harmonic back EMF is reduced (para [0039]), and a fundamental cogging torque at a pole pass frequency and a slot order frequency is not substantially increased (fig 4 showed the fundamental cogging torque of shape No. 1 having the first slits 13a-13b and the second slits 14a-14b and cut surface 12 on the tooth 3 is not increased comparing to No. 2 to No. 7).

    PNG
    media_image3.png
    401
    736
    media_image3.png
    Greyscale

Regarding claim 10, Baba teaches a stator for use in an electric machine, said stator comprising: 
an outer ring (1) concentric about an axial center line (a center C of shaft 6, see annotation fig. 1 above) of the electric machine; and
a plurality of stator teeth (3) extending radially inward from said outer ring (1) toward the axial center line (C), each of said plurality of stator teeth (3) comprising a stator tooth tip (3a) having a first surface (a surface having width A), said stator tooth tip (3a) comprising a first end (12a), a second end (12b), and a center section (section having width B) therebetween, said first end (12a) and said second end (12b) taper away from the axial center line (C ) such that a distance between said first surface and the axial center line is greater at said first end and said second end than at said center section (para [0026] teaches that “[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10”, so that the distance between the first surface and the axial center line is greater at the first end and said second end than at said center section), said first surface configured such that an amplitude of a native cogging torque fundamental is reduced (fig 3 showed the first surface shape No. 1, 3 and 6 having an effect on reducing an amplitude of a native cogging torque fundamental and harmonic back EMF, para [0039]), a higher harmonic back EMF is reduced (para [0039]), and a fundamental cogging torque at a pole pass frequency and a slot order frequency is not substantially increased (fig 4 showed the fundamental cogging torque of shape No. 1 having the first slits 13a-13b and the second slits 14a-14b and cut surface 12 on the tooth 3 is not increased comparing to No. 2 to No. 7)
Regarding claims 2 and 11, Baba teaches said first surface of said first end (12a) is angled relative to said first surface of said center section (section having width B) such that the distance between said first surface of said first end (as best understood see 112 rejection above) and the axial center line increases as a circumferential distance from said center section increases (para [0026] teaches that “[T]he cut surfaces 12 are formed approximately perpendicular to the center line of the magnetic pole tooth 3 in the longitudinal direction (the radial direction) so as to increase the length of an air gap 10.” Therefore the distance between the first surface of the first end and the axial center line increases in circumferential of the tooth 3).

    PNG
    media_image4.png
    172
    619
    media_image4.png
    Greyscale

Regarding claims 3 and 12, Baba teaches the angle of said first surface of said first section (12a) relative to said first surface of said center section (section having width B) is determined based at least partially on a frequency content of a cogging torque wave generated by the electric machine (fig 3 showed shape No. 1, No. 3, and No. 6 having cut surface 12, therefore an angle of the cut surface relative to the first surface of the center section is determined based at least partially on a frequency content of a cogging torque waveforms).

    PNG
    media_image5.png
    545
    762
    media_image5.png
    Greyscale

Regarding claims 4 and 13, Baba teaches the angle of said first surface of said first section (12a) relative to said first surface of said center section (section having width B) is determined to facilitate reducing the amplitude of the cogging torque at least one of the native frequency, a pole pass frequency, and a slot order frequency such that vibration is suppressed (fig 3, para [0023], [0039]).

    PNG
    media_image6.png
    133
    550
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    276
    513
    media_image7.png
    Greyscale

Regarding claim 5, Baba teaches said air gap (10) separates said rotor (9) and a surface (3a) of said stator tooth tip, said stator tooth tip comprising a first end (12a), a second end (12b), and a center section (the section having width B) therebetween, said first end (12a) located a first distance (A1) in a first circumferential direction from said center section of said stator tooth tip and said second end (12b) located a second distance (A2) in a second circumferential direction from said center section of said stator tooth tip, the first circumferential direction opposite to the second circumferential direction (see annotation fig 2 below).

    PNG
    media_image8.png
    599
    805
    media_image8.png
    Greyscale


Regarding claim 6, Baba teaches said air gap (10a) is larger between said rotor (9) and said first end (12a) of said stator tooth tip (3a) than said air gap (10b) is between said rotor (9) and said center section (section having width B) of said stator tooth tip (see annotation fig 2 below).

    PNG
    media_image9.png
    711
    901
    media_image9.png
    Greyscale

Regarding claim 7, Baba teaches said air gap (10c) is larger between said rotor and said second end (12b) of said stator tooth tip than said air gap (10b) is between said rotor and said center section of said stator tooth tip (see annotation fig 2 above).
Regarding claim 8, Baba teaches said permanent magnet openings (11) are separated by rotor webs (7a) configured to facilitate reducing leakage flux through said rotor webs (para [0033]).

    PNG
    media_image10.png
    186
    522
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    723
    691
    media_image11.png
    Greyscale

Regarding claim 9, Baba teaches said plurality of permanent magnets (8) are centered within said plurality of permanent magnet openings (11), said plurality of permanent magnet openings (11) configured to restrict movement of said plurality of permanent magnets disposed therein (space 16 restrict movement of the magnet 8 and keep the magnet in contacting with the rotor core 7, fig 2, see para [0033] above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2006/0279158 A1) teaches a permanent-magnet motor including a rotor having permanent magnets disposed therein, and a stator, wherein an outer circumferential surface of the rotor is opposite to an inner circumferential surface of the stator, and one or both of the outer circumferential surface of the rotor and the inner circumferential surface of the stator are varied in a radial direction so as to provide a non-uniform gap between the two surfaces to approximate sinusoidal change in magnetic flux.
De Filippis (US 2003/0107290 A1) teaches a motor (10) has a rotor (2) which can rotate around a rotation axis (A), and a specific number (N1) of magnetic poles (12). Furthermore, the motor (10) has a stator (4) which is arranged coaxially with respect to the rotor (2) and has three stator teeth (5) for each two magnetic poles (12), which stator teeth (5) are distributed uniformly around the rotation axis, with center points of mutually adjacent stator teeth (5) being separated from one another by one slot pitch (Pc). The stator teeth (5) have free surfaces (Ss') which are opposite the magnetic poles (12). Each stator tooth (5) is provided with one, and only one, projecting element (14), which extends radially from the respective free surface (Ss') in the direction of the rotor (2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834